Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 1 of 9




                  EXHIBITD
              Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 2 of 9



                           COMMONWEALTH OF MASSACHUSETTS
                                                                                         SUPERIOR COURT
                            OFFICE OF THE DISTRICT ATTORNEY                              TEL: 413-747-1000
                                   HAMPDEN DISTRICT                                      FAX, 413- 781-4745

                                           HALL OF JUSTICE                          SPRINGFIELD DISTRICT COURT
                                                                                         TEL, 413-747-1001
                                           50 STATE STREET
ANTHONY D. GULLUNI                                                                       PAX: 413·747-5628
                                  SPRINGFIELD, MASSACHUSETTS 01102
 DISTRICT ATTORNEY




       September 14, 2020

       Andrew E. Lelling
       United States Attorney - District of Massachusetts
       United States Attorney's Office - District of Massachusetts
       John Joseph Moakley United States Federal Courthouse
       l Courthouse Way, Suite 9200
       Boston, Massachusetts 02210

       RE: Investigation of the Springfield, Massachusetts Police Department's Narcotics
           Bureau, Department of Justice Report, dated July 8, 2020

       Dear United States Attorney Lelling:

               In a letter dated August 19, 2020, I requested, pursuant to 5 US.C. ,§ 301 and the
       prescribed Department of Justice Touhy-regulations applicable to the request found at 28
       C.F.R. § ]6_2] et. seq., the production or disclosure of "false" or "falsified" Springfield
       Police Department reports and attendant photographs or video/digital images, and
       generally categorized in the publicly released Department of Justice report, dated July 8,
       2020, entitled Investigation of the Springfield, Massachusetts Police Department's
       Narcotics Bureau ("Report"), co-authored by the United States Department of Justice's
       Civil Rights Division and the United States Attorney's Office for the District of
       Massachusetts.' It was asserted then, and remains as my office's position, that any
       responsive records or papers are necessary for production to my office FORTHWITH to
       assist me in the exercise of my constitutional, statutory, and ethical obligations to the
       citizens of Hampden County, including, but not limited to, charged individuals in
       pending and post-conviction criminal matters in the courts of the Commonwealth.
               As previously stated, it is my understanding that due to the federal regulations
       cited above and relevant case law, see U.S. ex. rel. Touhy v. Ragen, 340 U.S. 462 (1951),
       a District Attorney's subpoena to produce documents, information or objects, pursuant to
       Massachusetts G.L. c. 277, § 68, or a state court summons to produce documents,
       information or objects, pursuant to Mass. R. Crim. P. 17 (a)(2), 378 Mass. 885 (1979),
       each with a specified production date, even if properly served, do not compel the
       production of the "false" or "falsified" Springfield Police Department officers' reports, or


       ' A copy of the letter is attached. FedEx courier served the letter upon you on August 20,
       2020 at 11 :41 am.
                                                Pagel of3
       Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 3 of 9




  attendant photographs or video/digital images, notwithstanding the language of the
  subpoena or summons, without prior federal administrative relief being sought. My
  August 19th letter sought such federal administrative relief. To date, you have not
 responded to my written request, either orally or in writing, and we have not otherwise
  discussed or negotiated the terms of my requests or any withdrawal. See 28 C.F.R. §
 16.24.
          If I do not receive a written response from you by September 30. 2020, I will
 consider your lack of response as a denial of my August 19th demand for production or
 disclosure and a final agency decision, as those terms are defined by federal
 administrative law, see 28 C.F.R. § 16.25, and relevant case law, see Bennett v. Spear,
 520 U.S. 154, 177-178 (1997), by the United States Department ofJustice, its Civil
 Rights Division and the United States Attorney's Office for the District of Massachusetts.
 The requests are for the following:
       (!) A copy of all Springfield Police Department reports, including, but not limited
            to incident reports, investigative reports, arrest reports, use-of-force reports, or
            contents of a "prisoner injury file" (as described in the Report, at 7), determined
            as examples where Narcotics Bureau officers falsified reports to disguise or hide
            their use of force[;]";
       (2) A copy of all Springfield Police Department reports, including, but not limited
            to incident reports, investigative reports, arrest reports, use-of-force reports, or
            contents of a "prisoner injury file" (as described in the Report, at 7), determined
            as" ... a pattern or practice .... [where] officers made false reports that were
            inconsistent with other available evidence, including video and
            photographs .... ", and; .
       (3) copy of all photographs, or video/digital material determined as inconsistent
            with any Springfield Police Department officers' reports, including, but not
            limited to incident reports, investigative reports, airest reports, use-of-force
            reports, or contents of a "prisoner injury file" (as described in the Report, at 7).
         In addition, if I receive no written response from you by September 30, 2020, I
 also will consider that the final grounds for withholding the production or disclosure of
the demanded reports and attendant photographs, see 28 C.F.R. § 16.26 (b)(l) - (6), are
that: (!) the requested false or falsified reports are confidential, (2) the calculus for
exculpatory information is different for the Department of Justice, and (3) the rules for
Brady material do not extend to the Department of Justice's civil rights investigations.
         I understand that any appeal from your final decision to produce or disclose the
requested "false" or "falsified" Springfield Police Department reports and attendant
photographs or video/digital images, as set forth in my August 19th demand letter, is
pursuant to the Administrative Procedure Act ("APA"), 5 U.S.C. §§ 701-706.
         The Hampden District Attorney's Office serves a population of 468,467 (est. 2016
Census), in five (5) cities and eighteen (18) towns, and prosecutes cases in five (5)
district courts (including Springfield District Court), two (2) juvenile courts (including
Springfield Juvenile Court), and one (1) superior court (Hampden County Superior
Court). The production or disclosure of "false" or "falsified" Springfield Police
Department reports and attendant photographs or video/digital images, originating from a
law enforcement department within Hampden County, are necessary to meet the
constitutional, statutory, and ethical obligations of my office. A state prosecutor's


                                           Page 2 of3
        Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 4 of 9




discovery obligations concerning potentially exculpatory information include seeking
disclosure from those persons under the prosecutor's direction and control, or persons
who have participated in investigating or evaluating the case and either regularly report to
the prosecutor's office or have done so in a particular case. Mass. R. Crim. P. 14
(a)(l )(A).
         It is my understanding that the United State Department of Justice has a policy,
known as its Giglio [v. United States, 405 U.S.150, 155 (1972)] Policy, " ... whereby
Federal prosecutors obtain potential impeachment information from Federal investigative
agencies, such as the Federal Bureau of Investigation, regarding law enforcement agents
and employees who may be witnesses in the cases they prosecute." In the Matter of a
Grand Jury Proceeding, _Mass._, 2020 WL 5360068 at 8-9, SJC-12869 at 31
(Slip Op. September 8, 2020), quoting United States Department of Justice, Justice
Manual, Tit. 9-5.100 (updated 2020)). This policy "reflects the department's recognition
of the need for prosecutors to learn of potential impeachment information regarding all
the investigating agents and employees participating in the cases they prosecute, so that
they may consider whether the information should be disclosed to defense counsel under
the Brady and Giglio line of cases." In the Matter of a Grand Jury Proceeding, _
Mass._, 2020 WL 5360068 at 9, SJC-12869 at 33 (Slip Op. September 8, 2020). My
request falls squarely within the type of information your prosecutors routinely seek,
evaluate, and disclose.
        In Massachusetts, "[t]he district attorney is the people's elected advocate for a
broad spectrum of societal interests - from ensuring that criminals are punished for
wrongdoing, to allocating limited resources to maximize public protection."
Com111011wealth v. Gordon, 410 Mass. 498, 500 (1991 ). See Commonwealth v. Clerk-
Magistrate of West Roxbury Div. o./Dist. Court, 439 Mass. 352,360 (2003);
Commo11wealth v. Clerk o.f Bosto11 Div. o.f Juvenile Court Dept., 432 Mass. 693, 699
(2000). There is no other reasonable means available to my office to obtain the
production or disclosure of the "false" or "falsified" Springfield Police Department
reports and attendant photographs or video/digital images as cited your July 3th Report. I
will continue to seek the truth and pursue justice for the citizens of Hampden County. If
you continue to remain silent, resolution of this matter will proceed per applicable
statutes and regulations for such disputes.

Sincerely,



Anthony D. Gu !uni
District Attorn
Hampden  ,_,,
              District




cc: Eric S. Dreiband
    Assistant Attorney General

                                         Page 3 of 3
           Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 5 of 9




                           COMMONWEALTH OF MASSACHUSETTS
                                                                                         SUPERIOR COURT
                            OFFICE OF THE DISTRICT ATTORNEY                              TEI,: 413-747-1000
                                   HAMPDEN DISTRICT                                      £i'AX: 413-781-4745

                                          HALL OF JUSTICE                           SPRINGFIELD DISTRICT COURT
                                          50 STATE STREET                                TEE,: 413-747-100!
ANTHONY D. GULLUNI                                                                       FAX: 413-747-5628
                                 SPRINGFIELD, MASSACHUSETTS 01102
 DISTRICT ATTORNEY



       August 19, 2020

      Andrew E. Lelling,
      United States Attorney - District of Massachusetts
                                                                             () co
      United States Attorney's Office - District of Massachusetts
      John Joseph Moakley United States Federal Courthouse
      1 Courthouse Way, Suite 9200
      Boston, Massachusetts 02210

      RE: Investigation of the Springfield, Massachusetts Police Department's Narcotics
          Bureau, Department of Justice Report, dated July 8, 2020

      Dear United States Attorney Lelling:

              I serve as Hampden District Attorney for the Commonwealth of Massachusetts.
      In that capacity, I am requesting the production of documents, pursuant to 5 U.S.C. § 301
      and the prescribed regulations applicable to this request found at 28 C.F.R. § 16.21 et.
      seq., of ce1tain Springfield Police Department reports [more specifically identified below]
      as named in the publicly released Department of Justice Report, dated July 8, 2020,
      entitled Investigation of the Springfield, Massachusetts Police Department's Narcotics
      Bureau ["Report"], co-authored by the United States Department of Justice's Civil Rights
      Division and the United States Attorney's Office for the District of Massachusetts .. It is
      asserted that any responsive records or papers are necessary for production to my office
      FORTHWITH to assist me in the exercise of my constitutional, statutory, and ethical
      obligations to the citizens of Hampden County, including, but not limited to, charged
      individuals in pending and post-conviction criminal matters in the courts of the
      Commonwealth.
              "Ensuring the public's safety is of the first order of government, a duty underlying
      all government action." Lavallee v. Justices in Hampden Superior Court, 442 Mass. 228,
      245 (2004). In the Commonwealth of Massachusetts, the District Attorney, by statute, is
      the governmental official who serves as chief Jaw enforcement officer for his/her
      respective district. M.G.L., c. 12, §12. See Commonwealth v. Bing Sial Ling, 434 Mass.
      131, 133 (2001), citing District Attomey for the No,folk Dist. v. Flatley, 419 Mass. 507.
      509 n.3 (1995) (recognizing district attorney's position as an elected official and chief law
      enforcement officer in his district by providing him extraordinary review of legal issues).
      The district attorney, as a prosecutor, is sworn to uphold the state and federal
      constitutions, and is required to disclose material, exculpatory evidence in his/her custody
      or control, to a defendant, Committee for Pub. Counsel Servs. v. Attomey Gen., 480.
   Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 6 of 9




PAGETWO
Lelling, A.
August 19, 2020

 Mass. 700, 731 (2018); Brady v. Maryland,373 U.S. 83, 87 (1963), even without a
 request from the defendant Commonwealth v. Ayala, 481 Mass. 46, 56 (2018). See
 Commonwealth v. Bing Sial Ling, 434 Mass. at 134-135, citing United States v. Agurs,
 427 U.S. 97, 106-108 (1976) (prosecutors' duty to disclose exculpatory evidence not
 limited to cases where there is a request for such evidence); Commonwealth v. Beal, 429
 Mass. 530, 531 ( 1999) (prosecutors' duty to disclose extends to information in their
 possession or in possession of persons subject to their control). See also Mass. R. Crim.
 P. 14, as appearing in 442 Mass. 1518 (2004). " ... [I]ssues of Federal and State
 sovereignty have the potential to prejudice a defendant being prosecuted in State court by
 stymying his or her ability to obtain exculpatory information held by Federal
 authorities." Commonwealth v. Ayala, '481 Mass. at 56, citing Commonwealth v.
 Donahue, 396 Mass. 590, 596 (1986). In addition, ethical obligations "may require a
 prosecutor to unde1take some procedural and remedial measures as a matter of
 obligation," in the exercise of his discovery obligations. Mass. R. Prof. C. 3.8, Special
 Responsibilities of a Prosecutor, 3.8 (d), (g), (i), and G) and Comment 1.
         The Springfield Police Department is a law enforcement agency within Hampden
 County. Officers of the Springfield Police Department are required by statute and rule to
 provide arrest, inciden, and investigatory reports to satisfy probable cause determinations
 before a magistrate or court. These reports are then provided to Hampden County
 prosecutors to fulfill discovery obligations. In addition, officers of the Springfield Police
 Department testify to the documents' content, under oath, in grand jury proceedings and
pretrial and post-conviction evidentiary hearings of criminally charged individuals in
 Hampden Superior Court, Springfield District Court, and Springfield Juvenile Court.
         The Executive Summary of the July 8, 2020 Report of the Investigation of the
Springfield, Massachusetts Police Department'.s Narcotics Bureau, Report at 3, states
that investigators jointly from the Department of Justice's Special Litigation Section of
the Civil Rights Division and the United States Attorney's Office for the District of
Massachusetts, conducted a comprehensive review of 114,000 pages of Springfield
Police Department documents, including an unspecified number of "incident reports"
and "investigative reports". Notably, Report at 9, the Report states that investigators
sought and received 1,700 prisoner injury files, 26,000 arrest reports and over 700 use-of-
force-reports created from 2013 through 2019. More specifically, Report at 9, the Repo1t
states that investigators reviewed 5,500 arrest reports and 10 use-of-force reports from
the Springfield Police Department's Narcotics Bureau from 2013-2018. Found by
investigators, Report at 2, were "examples where Narcotics Bureau officers falsified
reports to disguise or hide their use of force[;]" and Report at 16, " ... a pattern or
practice ... [where] officers made false reports that were inconsistent with other
available evidence, including video and photographs ••••" This information is deemed
to have contributed to the investigators conclusion, Report at 2, that "there is reasonable
cause to believe that Narcotics Bureau officers engage in a pattern or practice of
        Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 7 of 9

,



     PAGE THREE
     Lelling,A.
     August 19, 2020

      excessive force in violation of the Fourth Amendment of the United States
      Constitution."'
               After the Report was mac\e public, a First Assis_tant District Attorney with my
      office received a telephone call from an AUSA with the Civil Rights Division of the
      United States Attorney's Office for the District of Massachusetts who had been involved
      in the investigation and issuance of the Repo1t. The AUSA's stated purpose of the
      telephone call was to inquire if the Hampden District Attorney had "any questions" about
     the Report. The parties agreed to speak after my office had an adequate time to review
     the contents of the Report. On July 20, 2020, that First Assistant District Attorney from
     my office spoke with the AUSA, by telephone, and orally requested that the Hampden
     District Attorney be provided with the Springfield Police Department reports that
     investigators referenced in the Report where "officers falsified reports" or "officers made
     false reports". The First Assistant District Attorney told the AUSA that the assistant
     district attorneys in the Hampden District Attorney's Office needed to identify the false
     or falsified reports and review them to determine his/her discovery obligations, pursuant
     to Brady and the Massachusetts Rules of Criminal Procedure. The parties agreed to
     speak after the AUSA had sufficient time to consider the First Assistant District
    Attorney's request.
              On July 28, 2020, the First Assistant District Attorney left a voice message for the
    AUSA concerning the status of the July 20•h request for the Springfield Police
    Department officers' false or falsified reports. Later in the day, the First Assistant
    District Attorney received an email from the AUSA stating that the request for the
    Springfield Police Department officers' false or falsified reports was still under
    consideration. Thereafter, on August 6, 2020, the First Assistant District Attorney, the
    AUSA and another AUSA (who participated in the investigation and issuance of the
    Report) spoke by telephone. In that telephone conversation, the First Assistant District
    Attorney's oral request for the production of the Springfield Police Department officers'
    false or falsified reports was denied. After discussion with members of the Department
    of Justice's Professional Responsibility Unit and the Civil Rights Division, the
    Department of Justice concluded it would withhold the Springfield Police Department's
    false or falsified reports from the Hampden District Attorney. The grounds stated were
    that the requested false or falsified reports were confidential, the calculus for exculpatory
    information was different for the Department of Justice, and rules for Brady material do
    not extend to the Department of Justice's civil rights investigations. The First Assistant

    1
      While I recognize that the authors of the Report note that investigators did not serve "as
    a tribunal to make factual findings and legal conclusions binding on, or admissible in, any
    court" see Report at 2, n.2, the reported findings of unconstitutional law enforcement
    conduct, as described in the twenty-eight page Report, suggest the documents supporting
    these findings may contain potentially exculpatory material as that term is legally
    understood, and is subject to my mandatory review to effectively meet the constitutional,
    statutory and ethical obligations of my office.
    Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 8 of 9




PAGE FOUR
Lelling, A.
August 19, 2020

  District Attorney again emphasized to each AUSA that thy Hampden District Attorney
  was only seeking the production of Springfield Police Department officers' false or
 falsified reports, not any confidential, privileged, or investigatory material. The First
 Assistant District Attorney was told to request the reports from the Springfield Police
 Department. The First Assistant District Attorney was also informed by the AUSA that
 the Springfield Police Department did not know which of the thousands of reports it had
 provided to federal investigators during the investigation were false or falsified, as stated
 in the Report.
          I understand that, in the first instance, due to the federal regulations cited above
 and relevant case Jaw, see U.S. ex. rel. Touhy v. Ragen, 340 U.S. 462 (1951), a District
 Attorney's subpoena to produce documents, information or objects, pursuant to G.L. c.
 277, § 68, or a state court summons to produce documents, information or objects,
 pursuant to Mass. R. Crim. P'. 17 (a)(2), 378 Mass. 885 (1979), even if properly served, is
 legally insufficient to compel the production of the requested Springfield Police
Department officers' repo1ts, or attendant photographs or video/digit,µ images,
 notwithstanding the language of the subpoena or summons, without prior administrative
relief being sought.
         My office did not conduct or participate in the investigation with the Department
 of Justice's Specialized Litigation Unit of the Civil Rights Division or the United States
Attorney for the District of Massachusetts and therefore, does not have knowing custody
or control of the Springfield Police Department officers' reports deemed false or falsified.
Although statutorily serving as the chief law enforcement officer for Hampden County,
and thus the chief law enforcement officer within the Springfield Police Department's
jurisdiction, the Hampden District Attorney was not served with a copy of the Report
from the investigating agencies, and has not been enlisted to assist in developing
necessary remedial measures for the constitutional violations found. The Report's
investigation spanned twenty-seven months from its initiation to the release of its
findings. The scope and timing of the investigation cannot be replicated by my office in
any meaningful way so as to meet my constitutional, statutory, and ethical obligations in
a timely manner.
       Therefore, I make this written request, pursuant to 28 C.F.R. § 16.21 et. seq., for:

      (1) A copy of all Springfield Police Department reports, including, but not limited
          to incident reports, investigative reports, arrest reports, use-of-force reports, or
          contents of a "prisoner injury file" (as described in the Report, at 7), determined
          as examples where Narcotics Bureau officers falsified reports to disguise or hide
          their use of force[;]";
        Case 3:21-cv-30058 Document 1-6 Filed 05/19/21 Page 9 of 9

.,



      PAGE FIVE
      Lelling, A.
      August 19, 2020

           (2) A copy of all Springfield Police Department reports, including, but not limited
               to incident reports, investigative reports, arrest reports, use-of-force reports, or
               contents of a "prisoner injury file" (as described in the Report, at 7), determined
               as " ... a pattern or practice .... [where] officers made false reports that were
               inconsistent with other available evidence, including video and
               photographs .... ", and;
           (3) copy of all photographs, or video/digital material determined as inconsistent
               with any Springfield Police Department officers' reports, including, but not
               limited to incident reports, investigative reports, arrest reports, use-of-force
               reports, or contents of a "prisoner injury file" (as described in the Report, at 7).

      I do NOT request any other documents from the investigation, including any contents of
     HU files, training materials, or other internal, confidential or privileged documents of the
     Springfield Police Department provided to investigators, or incident reports, investigative
     reports, arrest reports, use-of-force reports, or contents of a "prisoner injury file" (as
     described in the Report, at 7) determined not to contain .false or falsified information, or
     statements, notes or recordings of investigators' interviews with Springfield Police
     Department officers, City of Springfield officials or community members. I also do not
     request the disclosure of any info1mation concerning sensitive investigative techniques,
     current investigations, classified information, informants or security programs such as the
     Federal Witness Security·Program.
             Cooperation is sought for a quick resolution of this request, and is necessary for
     me to meet my constitutional, statutory, and ethical obligations to the people I have been
     elected to serve. As you know, seeking the tmth and the pursuit of justice are the
     bedrock principles of our work as prosecutors. If you have questions or concerns arising
     from this office's need for this information, please contact me by telephone at (413) 505-
     5901.

     Very truly yours,



     Amh<my D. GW " ~
     District Attorne
     Hampden District


     cc: Eric S. Dreiband, Assistant Attorney General
         Department of Justice, Civil Rights Division
